       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 1 of 76




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    PATRICIA THOMPSON, as Personal )
       Representative of the Estate of )
       MARCONIA LYNN KESSEE            )
                                       )
             Plaintiff,                )
                                       )                Case No. CIV–19–113–SLP
vs.                                    )
                                       )
(1)    NORMAN REGIONAL HOSPITAL )
       AUTHORITY d/b/a NORMAN          )
       REGIONAL HOSPITAL,              )
       a public trust, et. al.         )
                                       )
                     Defendants.       )

                 PLAINTIFF’S SECOND AMENDED COMPLAINT

       COMES      NOW     Plaintiff,   Patricia   Thompson   (“Thompson”) as       Personal

Representative of the Estate of Marconia Lynn Kessee (“Kessee”) for her cause-of-action

against Defendants Norman Regional Hospital Authority d/b/a Norman Regional Hospital

(“Norman Regional”); Todd R. Gibson (“Gibson”); Zackery Andrews (“Andrews”); Brian

Knapp (“Knapp”); Cody Barr (“Barr”); Stacy Shifflett (“Shifflett”); Stephen Scott (“Scott”);

City of Norman (“Norman”); Keith Humphrey (“Humphrey”); Kyle Canaan (“Canaan”);

Daniel Brown (“Brown”); Turn Key Health Clinics, LLC (“Turn Key”); Clayton Rickert

(“Rickert”); Emergency Services of Oklahoma, P.C. (“Emergency Services”); Steven

Roberts, D.O. (“Roberts”); and Justin Holbrook, A.P.R.N. C.N.P. (“Holbrook”), states as

follows.
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 2 of 76




                                     INTRODUCTION

       Thompson brings this civil rights action for damages against Defendants under the

Fourth, Eighth, and Fourteenth Amendments of the United States Constitution, and

42 U.S.C. § 1983, and tort claims under Oklahoma state law.

       Thompson’s claims arise from City of Norman Police officers Canaan and Brown’s

negligent, reckless, improper and unlawful seizure of his person inflicted upon Kessee by

Canaan and Brown, while in the scope and course of their employment for the City of Norman

and in violation of the law. Thompson’s claims for damages are further based upon the

deprivation of medical care suffered by Kessee at the hands of Canaan, Brown and Cleveland

County Detention Center employees Andrews, Knapp, Barr, Shifflett, and Scott, and Turn

Key employee, Rickert, while in the scope and course of their employment and in violation

of law. Plaintiff further alleges liability on the part of Norman and Humphrey, as well as

Gibson based upon their failure to train and supervise their respective officers, sheriff’s

deputies, and jail employees, as well as promulgating, creating, and implementing policies,

procedures, and customs that deprived Kessee of necessary medical care and resulted in his

death, especially policies wherein the officers, deputies, and jail employees are (1) instructed

to arrest and detain individuals experiencing life-threatening degrees of intoxication, serious

medical conditions, and/or mental health crises without timely medical or mental health

assessment or access to medical or mental health professionals, and (2) inadequately trained

in how to identify, respond to, and detain individuals exhibiting obvious and apparent




                                               2
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 3 of 76




symptoms of life-threatening degrees of intoxication, serious medical conditions, and/or

mental health crises.

       Thompson further alleges claims against Norman Regional, Emergency Services,

Roberts, and Holbrook for medical malpractice, as well as claims against Norman Regional

for negligent credentialing and against Emergency Services for negligent hiring, supervision,

retention and training.

                                         THE PARTIES

 1. Plaintiff Kessee was a citizen and resident of Oklahoma County, Oklahoma at the time of

   the incident hereinafter described.

 2. Defendant Gibson was, at all times relevant hereto, a Cleveland County Sheriff, employed

   by and working for the Board of County Commissioners for Cleveland County

   (“BOCC”). Defendant Gibson engaged in conduct complained of under color of law and

   within the scope of his employment as agent and representative of BOCC and/or

   Cleveland County Sheriff’s Office. BOCC delegates final decision-making authority to

   Defendant Gibson to establish policy with regards to operation of the F. Dewayne Beggs

   Detention Center, including the detention and medical care for physically ill, intoxicated

   and/or mentally ill detainees. The policies, practices and customs, promulgated, created,

   implemented and/or utilized by Defendant Gibson represent the official policies and/or

   customs of BOCC and/or Cleveland County Sheriff’s Office with regards to operation of

   the F. Dewayne Beggs Detention Center.




                                              3
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 4 of 76




3. Defendant Andrews was, at all times relevant hereto, a sworn Cleveland County sheriff’s

  deputy, employed by and working for BOCC, Defendant Gibson, and/or Cleveland

  County Sheriff’s Office. Defendant Andrews engaged in the conduct complained of under

  color of law and within the scope of his employment as agent and representative of BOCC,

  Defendant Gibson, and/or Cleveland County Sheriff’s Office.

4. Defendant Knapp was, at all times relevant hereto, a sworn Cleveland County sheriff’s

  deputy, employed by and working for BOCC, Defendant Gibson, and/or Cleveland

  County Sheriff’s Office. Defendant Knapp engaged in the conduct complained of under

  color of law and within the scope of his employment as agent and representative of BOCC,

  Defendant Gibson, and/or Cleveland County Sheriff’s Office.

5. Defendant Barr was, at all times relevant hereto, a sworn Cleveland County sheriff’s

  deputy, employed by and working for BOCC, Defendant Gibson, and/or Cleveland

  County Sheriff’s Office. Defendant Barr engaged in the conduct complained of under

  color of law and within the scope of his employment as agent and representative of BOCC,

  Defendant Gibson, and/or Cleveland County Sheriff’s Office.

6. Defendant Shifflett was, at all times relevant hereto, a sworn Cleveland County sheriff’s

  deputy, employed by and working for BOCC, Defendant Gibson, and/or Cleveland

  County Sheriff’s Office. Defendant Shifflett engaged in the conduct complained of under

  color of law and within the scope of his employment as agent and representative of BOCC,

  Defendant Gibson, and/or Cleveland County Sheriff’s Office.




                                            4
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 5 of 76




 7. Defendant Scott was, at all times relevant hereto, a sworn Cleveland County sheriff’s

   deputy, employed by and working for BOCC, Defendant Gibson, and/or Cleveland

   County Sheriff’s Office. Defendant Scott engaged in the conduct complained of under

   color of law and within the scope of his employment as agent and representative of BOCC,

   Defendant Gibson, and/or Cleveland County Sheriff’s Office.

 8. Defendant Norman is a municipality and political subdivision located in Cleveland

   County, Oklahoma and is responsible for the operation of the Norman Police Department

   and its law enforcement officers. As such, Defendant Norman may sue or be sued by name

   and has the authority to employ law enforcement officers, appoint a police chief, and

   delegate to the police chief final policy and decision-making authority regarding law

   enforcement matters for the City of Norman.

 9. Defendant Humphrey was, at all relevant times, a sworn Norman Police Officer and Chief

   of Police, employed by and working for Defendant Norman. Defendant Humphrey

   engaged in the conduct complained of under color of law and in the scope of his

   employment as agent, representative, and final delegated decision maker of Norman PD.

   Defendant Humphrey was responsible for ensuring that all officers, including Defendants

   Canaan and Brown, were adequately trained in regards to exercising the necessary force

   to accomplish an arrest and identifying and interacting with intoxicated, physically ill

   and/or mentally ill/unstable members of the community.

10. Defendant Canaan was, at all relevant times, a sworn Norman Police Officer, employed

   by and working for Defendant Norman. Defendant Canaan engaged in the conduct

                                            5
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 6 of 76




   complained of under color of law and in the scope of his employment as agent and

   representative of Defendant Norman.

11. Defendant Brown was, at all relevant times, a sworn Norman Police Officer, employed

   by and working for Defendant Norman. Defendant Brown engaged in the conduct

   complained of under color of law and in the scope of his employment as agent and

   representative of Defendant Norman.

12. Defendant Turn Key is a private Oklahoma Limited Liability Company that is

   independently contracted by Defendant Gibson to provide medical services at the

   F. Dewayne Beggs Detention Center.

13. Defendant Rickert was, at all relevant times, a Licensed Practical Nurse, employed by

   and working for Defendant Turn Key. Defendant Rickert engaged in the conduct

   complained of under color of law and in the scope of his employment as agent and

   representative of Defendant Turn Key.

14. Defendant Norman Regional is a public trust operated under the authority of Defendant

   Norman. Defendant Norman Regional has the authority to set and create hospital policies

   and procedures, employ staff, and to provide hospital privileges to medical professionals,

   including Defendant Roberts.

15. Defendant Emergency Services is an Oklahoma Professional Corporation that provides

   medical professional services to various hospitals including Defendant Norman Regional.

16. Defendant Roberts is a Doctor of Osteopathic Medicine. At all times relevant hereto,

   Defendant Roberts was employed by and working for Defendant Emergency Services,

                                             6
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 7 of 76




   and was granted privileges by Defendant Norman Regional to practice medicine as an ER

   physician at Norman Regional Hospital. Defendant Roberts engaged in the conduct

   complained of in the scope of his employment as agent and representative of Defendant

   Emergency Services.

17. Defendant Holbrook is an Advanced Practice Registered Nurse employed by and working

   for Defendant Emergency Services. Defendant Holbrook engaged in the conduct

   complained of in the scope of his employment as agent and representative of Defendant

   Emergency Services.

                              JURISDICTION AND VENUE

       Plaintiff incorporates all previous allegations and statements and further alleges as

follows:

18. This action arises from an incident that occurred in Cleveland County, Oklahoma.

19. Plaintiff has complied with all requirements under the Oklahoma Governmental Tort

   Claim Act, 51 O.S. § 151 et. seq.

20. With regard to claims made under the Oklahoma Governmental Tort Claim Act arising

   out of the conduct of Defendants were acting under color of state law and within the scope

   of their employment and/or authority as employees, agents and/or servants.

21. In the alternative, the individual Defendants involved in this incident were acting outside

   the scope of their employment, such that the Oklahoma Governmental Tort Claims Act,

   51 O.S. § 153(C) does not exempt them from personal liability for their tortious conduct.




                                               7
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 8 of 76




22. This Court has jurisdiction over the parties hereto, jurisdiction over the subject-matter

   hereof, and venue is proper.

                               FACTUAL BACKGROUND

       Plaintiff incorporates all previous allegations and statements and further alleges as

follows:

                          Kessee Presented to Norman Regional

23. On or about January 16, 2018 at 5:36 pm, Kessee presented to Defendant Norman

   Regional, where he sought treatment from the Emergency Department (“ER”).

24. Upon information and belief, Kessee presented with numerous signs of serious physical

   illness, mental illness and/or drug overdose, including seizures, convulsions, inability to

   speak coherently, considerable and objectively apparent pain, inability to walk, inability

   to perform basic tasks, inability to comprehend instructions and requests, unexplained

   perspiration, elevated body temperature, tremors, lack of physical coordination, racing

   thoughts, elevated blood pressure, headaches, elevated heart rate, confusion,

   disorientation, delayed responsiveness, and visible signs of anxiety, along with numerous

   other readily observable signs of distress.

25. Upon information and belief, Kessee’s need for medical care was so obvious that even a

   lay person would recognize his need for medical attention.

26. On or about January 16, 2018, at Defendant Norman Regional, medical records state

   Defendant Roberts, Defendant Holbrook, Tiffany Caride, E.D.R.N., and Kerry Gasaway,

   E.D.R.N. were assigned to Kessee’s care. No other individuals at Defendant Norman

                                                 8
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 9 of 76




   Regional were assigned to Kessee on January 16, 2018 until he returned to Defendant

   Norman Regional in cardiac arrest at or around 10:30 pm.

27. Despite Kessee’s obvious need for medical attention, Kessee was negligently and

   recklessly discharged from Defendant Norman Regional at or around 7:04 pm on January

   16, 2018, without having received necessary life-saving treatment and care.

28. Defendant Norman Regional has a pattern and practice of treating patients perceived to

   have the same medical condition in a different manner based on the patients’ perceived

   ability or inability to pay.

29. Upon information and belief, Defendants Norman Regional, Roberts, and Holbrook’s

   decision to discharge Kessee without providing appropriate medical attention for Kessee

   was subjectively motivated by the fact that Kessee was poor, black, homeless, mentally

   ill, and unable to pay for the medical treatment.

30. Less than four (4) hours after being discharged, Kessee died.

                 Norman Police Responded to a Call from Norman Regional

31. An employee of Defendant Norman Regional contacted Defendant Norman’s Police

   Department at 6:57 pm on January 16, 2018, to have Kessee removed from the property.

32. On January 16, 2018 at or around 7:08 pm, Defendants Canaan and Brown were

   dispatched to Norman Regional Hospital, on a report that a black male was refusing to

   leave the hospital premises.

33. Kessee was not refusing to leave the hospital premises. He was unable to leave due to

   symptoms of physical illness, mental illness, and/or drug overdose.

                                              9
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 10 of 76




34. The words and actions of Defendants Canaan and Brown, and Kessee are recorded with

   audio on the officers’ body cameras.

35. Defendant Canaan entered the Defendant Norman Regional’s ER entrance before

   Defendant Brown arrived.

36. When Defendant Canaan entered the ER entrance, Kessee was sitting on the floor in the

   ER waiting area. Defendant Norman Regional’s security employee advised Defendant

   Canaan that Kessee began having some issues after being discharged.

37. Defendant Canaan observed and was aware of the obvious and readily apparent signs that

   Kessee was overdosing on drugs, physically ill and/or mentally ill/unstable, such that

   Kessee was unable to ambulate on his own, unable to put on his own glasses, unable to

   verbally communicate, and needed medical assistance. As a result of his observations,

   Defendant Canaan recognized the need to assist Kessee to a wheel chair and assist Kessee

   in putting on Kessee’s glasses.

38. Defendant Canaan’s observation of Kessee’s symptoms made Canaan aware that there

   was a substantial risk that Kessee was suffering from a severe physical illness, mental

   illness, and/or drug overdose.

39. Despite Canaan’s subjective knowledge and awareness of Kessee’s objectively serious

   symptoms, Defendant Canaan did not seek medical attention for Kessee.

40. Defendant Brown arrived at Defendant Norman Regional’s ER approximately one (1)

   minute after Defendant Canaan arrived at the ER. When Defendant Brown arrived, Kessee

   was seated in a wheel chair.

                                            10
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 11 of 76




41. Prior to being wheeled out of the ER, Defendant Brown had observed and was aware of

   the obvious and readily apparent signs that Kessee was overdosing on drugs, physically

   ill, and/or mentally ill/unstable, such that Kessee was unable to ambulate on his own,

   unable to put on his own glasses, unable to verbally communicate, and needed medical

   assistance.

42. Defendant Brown’s observation of Kessee’s symptoms made Brown aware that there was

   a substantial risk that Kessee was suffering from a severe physical illness, mental illness

   and/or drug overdose.

43. Despite Brown’s subjective knowledge and awareness of Kessee’s objectively serious

   symptoms, Defendant Brown did not seek medical attention for Kessee.

44. Kessee’s condition was so severe and obvious that a reasonable officer in Defendants

   Canaan and Brown’s position would have sought medical attention for Kessee, despite

   the officer’s knowledge or belief that Kessee had just been discharged from the ER.

45. A reasonable officer under the circumstances would not believe that Kessee was faking

   his symptoms.

                    Defendants Canaan and Brown took Kessee Outside

46. Defendants Canaan and Brown disregarded Kessee’s need for medical attention and

   escorted Kessee outside.

47. A security guard employed by and working for Defendant Norman Regional witnessed

   and assisted Defendants Canaan and Brown. Despite having witnessed Kessee suffering




                                             11
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 12 of 76




   from clear and obvious signs of drug overdose, physical illness and/or mental illness, the

   security guard negligently and recklessly failed to seek medical attention for Kessee.

48. Defendants Canaan and Brown possess specialized knowledge as law enforcement

   officers of the symptoms and typical duration of drug overdose, mental illness/instability

   and/or physical illness that was severe and would require medical attention.

49. In the alternative, Defendants Canaan and Brown should have been trained to possess

   specialized knowledge as law enforcement officers of the symptoms and typical duration

   of drug overdose, mental illness/instability and/or physical illness that would require

   medical attention.

50. Defendants Canaan and Brown’s decision to not seek medical care was not because

   Kessee’s symptoms were not obvious and severe, nor the result of Canaan and Brown’s

   lack of subjective awareness of Kessee’s need for medical attention; but, instead, the result

   of Canaan and Brown’s conscious disregard of Kessee’s severe and obvious serious

   medical crisis.

51. Defendants Canaan and Brown’s decision to not seek medical attention for Kessee was

   subjectively motivated by the fact that Kessee was poor, black, homeless and mentally ill.

52. The temperature on January 16, 2018, at or around 7:08 pm, was approximately

   fifteen (15) degrees Fahrenheit.

53. Defendants Canaan and Brown did not speak to medical personnel prior to forcing Kessee

   outside in fifteen (15) degree weather.




                                              12
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 13 of 76




54. Despite having only spoken to Defendant Norman Regional’s security employee, neither

   Defendant Canaan nor Defendant Brown attempted to inquire about Kessee’s medical

   condition or question the reasonableness of discharging Kessee in light of the obvious and

   readily apparent signs that Kessee was overdosing on drugs, physically ill and/or mentally

   ill/unstable, such that Defendants Canaan and Brown appreciated Kessee’s need for

   medical attention.

55. Once outside, Defendant Norman Regional’s security employee advised Defendants

   Canaan and Brown that Kessee was having an “episode” and that Kessee took his

   “morning meds” but that the security guard did not know what “meds” Kessee had taken.

56. Being told that Kessee had previously taken unknown “meds”; and that Kessee was now

   having an “episode” or having “issues” made Defendants Canaan and Brown aware that

   there was a substantial risk that the symptoms exhibited by Kessee were the result of drug

   overdose, such that Kessee required immediate medical attention.

57. Once outside, Defendants Canaan and Brown observed and were aware that Kessee was

   unable to communicate. Kessee’s words were slurred, jumbled, and unintelligible, such

   that Defendants Canaan and Brown were aware of the substantial risk that Kessee was

   suffering from drug overdose, mental illness, and/or physical illness that required

   immediate medical attention.

58. Once outside, Defendants Canaan and Brown observed and were aware that Kessee was

   unable to stand or walk. Defendants Canaan and Brown observed Kessee convulsing,

   shaking, and lacking in basic coordination, such that Defendants Canaan and Brown were

                                            13
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 14 of 76




   aware of the probability that Kessee was suffering from drug overdose, mental illness,

   and/or physical illness that required immediate medical attention.

59. Defendants Canaan and Brown observed Kessee suffering from symptoms of drug

   overdose, mental illness and/or physical illness as he sat in the front of the ER in fifteen

   (15) degree weather—mere feet away from medical attention.

     Canaan and Brown began Making Disparaging Comments to and about Kessee

60. Citizens of Norman, Oklahoma have a right to expect that City of Norman Police Officers

   will take a citizen’s attempt to obtain medical help seriously—especially when that citizen

   expresses to officers that “there is something going on” with the citizen mentally and/or

   physically.

61. A reasonable officer under the circumstances would have sought medical attention for

   Kessee.

62. Instead of seeking medical attention, Defendants Canaan and Brown began making

   disparaging comments to and about Kessee, including but not limited to:

       a. “Are you just putting on a show….?”

       b. “Is this discharge induced…”

       c. “You can’t just act like this to get back in the hospital. That’s not how it works.”

       d. “You can stop with the show.” “It ain’t fooling a single person, I can tell you that.”

       e. “What you are doing right now is putting on a show.”

       f. “I am too cold to stand here and watch you play this game. Can you just get your

          show on and walk away?”

                                              14
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 15 of 76




       g. “Mr. Kessee, we’re not playing with you…it’s a bunch of B.S.”

63. Defendant Canaan and Brown’s verbal insults show malice and ill-will toward Kessee.

64. Defendant Canaan and Brown’s verbal insults were motivated by Kessee’s race, social

   status and mental illness. Had Kessee been a white, insured and/or wealthy person,

   without a history of mental illness, Canaan and Brown would have sought medical

   attention for Kessee.

65. While Defendants Canaan and Brown verbally assaulted and insulted Kessee, Kessee

   attempted to comply with their orders but, as shown in the body cam video, Kessee was

   physically and/or mentally unable to do so. In response to their orders, Kessee stated: “I’m

   not playing with you. There’s something going on.”

66. By Kessee’s statement that “there’s something going on,” Kessee was communicating to

   Defendants Canaan and Brown information that would make Defendants Canaan and

   Brown aware of the substantial risk that Kessee’s symptoms of acute physical illness,

   mental illness, and/or drug overdose, described herein, would cause serious harm to

   Kessee if Kessee did not receive immediate medical attention.

67. It is clear that Defendant Canaan comprehended Kessee’s plea that “something was going

   on.” Because Defendant Canaan responded “Yep, something is going on, get that shoe on,

   something is going on.”

68. As Kessee struggled to put his shoe on and communicate to Defendants Canaan and

   Brown that he needed medical attention, Defendants Canaan and Brown observed and

   disregarded clear and obvious neurological and neuropsychiatric symptoms which

                                             15
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 16 of 76




   required immediate medical attention, including confusion, convulsions, incoordination,

   spasms, tremors, and difficulty speaking; and instead further demeaned Kessee—with

   Defendant Brown stating “be an adult for a second; quit putting on a show.”

69. As Kessee continued to struggle to put on his shoe, Defendants Canaan and Brown again

   exhibited awareness of the substantial risk that Kessee was suffering from drug overdose,

   as they questioned Kessee about what drugs he had taken. This question shows Defendant

   Brown was aware of the substantial risk that Kessee was overdosing on drugs, physically

   ill and/or mentally ill/unstable, and that Defendants Canaan and Brown appreciated

   Kessee’s need for medical attention.

70. Kessee remained on the concrete, outside in 15-degree weather, trembling, convulsing,

   having difficulties speaking, while suffering from the effects of drug overdose, physical

   illness, and/or mental illness, which would ultimately lead to his death, during the time

   period when Defendants Canaan and Brown stood over him making further disparaging

   remarks, such as:

       a. “Act like an adult”

       b. “Just like you did when you were a little kid”

       c. “Grip reality real quick, get a strong hold on it, and put your shoe on”

71. While Kessee struggled unsuccessfully to comply with Defendants Canaan and Brown’s

   demands, Kessee again told Defendants Canaan and Brown that he needed to see a doctor,

   stating: “I need to talk to him…to a doctor.”




                                             16
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 17 of 76




72. Defendants Canaan and Brown negligently and recklessly disregarded Kessee’s clear and

   obvious need for and verbal request for medical attention telling Kessee that he was

   “acting like a fool.”

73. In light of Kessee’s persistent and obvious symptoms, including but not limited to

   convulsions, inability to speak coherently, considerable and objectively apparent pain,

   inability to walk, inability to perform basic tasks, inability to comprehend instructions and

   requests, unexplained perspiration, elevated body temperature, tremors, lack of physical

   coordination, racing thoughts, elevated blood pressure, headaches, elevated heart rate, and

   visible signs of anxiety, along with numerous other readily observable signs of distress,

   along with Kessee’s repeated verbal requests to see a doctor, Defendants Canaan and

   Brown’s refusal to seek medical attention constituted deliberate indifference.

74. Defendant Canaan stated: “I’ll take you to jail just the way you are. It doesn’t matter to

   me.” This statement shows Defendant Canaan’s awareness and complete disregard of

   Kessee’s safety and obvious medical needs.

75. Citizens of Norman, Oklahoma, including and especially those who suffer from mental

   health issues, have a right to expect the police officers entrusted to protect them and look

   out for their safety will seek medical attention for those citizens who exhibit confusion,

   convulsions, incoordination, spasms, tremors, difficulty speaking, and walking.

76. As Defendants Canaan and Brown continued to berate Kessee about putting on his shoe,

   Kessee makes a third (3rd) request for medical attention. In response, Defendant Canaan

   callously stated: “Nope…shoe.” Defendant Brown stated: “You ain’t seeing a doctor.”

                                              17
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 18 of 76




77. In response, Kessee again attempted to comply with Defendants Canaan and Brown’s

   orders, while Defendant Brown likened Kessee to a dog, stating: “I could teach my dog to

   put a shoe on quicker than this.”

78. Defendants Canaan and Brown treatment of Kessee took place while they were aware that

   children were watching.

79. Kessee told Defendants Canaan and Brown: “I’m sick.”

80. As Kessee continued to convulse, hallucinate, exhibit slurred and unintelligible speech,

   Defendant Brown again asked Kessee what drugs he used. This is evidence that Defendant

   Brown was aware of the substantial risk that Kessee was suffering the effects of drug

   overdose, such that he required immediate medical attention.

81. A reasonable officer who suspected a citizen was potentially suffering from drug overdose

   would have sought immediate medical attention for the safety and well-being of the

   citizen.

82. Instead, Defendants Canaan and Brown again negligently and recklessly disregarded the

   clear and obvious signs that Kessee needed medical attention, choosing to continue to

   berate and demean Kessee.

83. At no time during Defendants Canaan and Brown’s encounter with Kessee did Kessee

   make any actions which threatened the safety of Defendants Canaan or Brown, or any

   other individuals.




                                             18
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 19 of 76




84. A reasonable officer under the circumstances would not believe that Kessee was refusing

   to leave the premises; rather that Kessee was physically and/or mentally unable to leave

   the premises, and that Kessee needed medical attention.

85. Defendants Canaan and Brown did not believe that Kessee was refusing to leave the

   premises; but were aware that Kessee was physically and/or mentally unable to leave the

   premises, and that Kessee needed medical attention.

86. Without provocation or justification, Defendant Brown threatened physical harm to

   Kessee, stating: “Here, in about 15 seconds, I am going to drag your ass to the curb...”

87. Kessee told Defendants Canaan and Brown that there was “medicine in me…” Defendants

   Canaan and Brown were aware of and negligently and recklessly disregarded Kessee’s

   attempt to communicate that he was overdosing on prescription medications, with

   Defendant Brown interrupting Kessee by stating “time’s ticking.”

88. As Kessee continued to struggle to put on his shoe and communicate to Defendants

   Canaan and Brown his need for medical attention, Defendants Canaan and Brown told

   Kessee to pick up his shoe and walk off the property.

89. Defendant Brown observed that Kessee was sweating, despite the temperature being

   approximately 15 degrees Fahrenheit. Defendants Canaan and Brown, especially in light

   of the other symptoms exhibited by Kessee, recognized sweating in 15-degree weather as

   a sign that Kessee was suffering from the effects of a drug overdose, was physically ill

   and/or mentally ill/unstable, such that Kessee would suffer serious harm if he did not get

   immediate medical attention.

                                             19
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 20 of 76




90. Defendant Brown recognized the substantial risk of harm to Kessee as a result of drug

   overdose, and asked Kessee, again, “what drugs did you take?”. Despite this knowledge

   and awareness, Defendants Canaan and Brown did not seek medical attention for Kessee.

91. As Kessee continued to convulse, Defendants Canaan and Brown threatened him with

   jail, stating: “Listen, I’m not falling for your bullshit.” Defendant Brown continued,

   stating: “You’re putting on a show right now.” Kessee told Defendants Canaan and

   Brown: “I’m not trying to. I’m not trying to.”

92. During his encounter with Defendants Canaan and Brown, Kessee was suffering from a

   real medical and/or psychological problem, which required medical attention.

93. Kessee’s words and actions show that Kessee was consciously aware that he was suffering

   from a real medical and/or psychological problem, which required medical attention, and

   that Kessee was distressed by Defendants Canaan and Brown’s callous disregard to his

   pleas for help, and fearful that their refusal to get Kessee medical attention would result

   in serious harm or death to Kessee.

          Defendants Canaan and Brown Dragged Kessee across the Pavement

94. Defendant Canaan, without provocation or justification, forcefully grabbed Kessee by the

   collar, and began to drag him across the pavement. Defendant Brown assisted Defendant

   Canaan drag Kessee across the pavement.

95. At no point prior to or during Defendants Canaan and Brown’s use of force against Kessee

   did Kessee pose any physical threat to Defendants Canaan and Brown or any other




                                             20
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 21 of 76




    persons. During this time, Kessee was unable to even stand or put on his shoe, much less

    pose a threat to two (2) trained police officers.

 96. No weapons were found on Kessee’s person.

 97. While dragging Kessee across the pavement, Defendant Canaan stated: “I’m not above

    dragging you off this property.”

 98. While forcefully dragging Kessee across the pavement, without provocation or

    justification, Defendant Canaan stated: “We’re just dragging him off the property, like a

    small-child that doesn’t want to listen.”

 99. Defendants Canaan and Brown momentarily stopped dragging Kessee across the

    pavement. During this time, Defendant Brown told him to “Stand up.” Kessee again told

    Defendants Canaan and Brown that he needed a doctor, stating “Please, I need to see a

    doctor.” Defendants Canaan and Brown negligently and recklessly disregarded Kessee’s

    obvious need for medical attention, and verbal request for a doctor, with Defendant

    Canaan stating: “You better get to goin’.”

100. As Kessee laid on the pavement, pleading for his life, Defendant Canaan responded:

    “Bye…you better go.” Defendant Brown told Kessee: “Quit playing games and go…”

101. After a brief period, Defendant Canaan exclaimed: “I got more energy.” After which,

    Defendant Canaan grabbed Kessee by the collar and began dragging him on the pavement

    again.




                                                21
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 22 of 76




102. While Defendant Canaan dragged Kessee across the pavement, Defendant Brown joked

     that “I think his butt is dragging now, his bare butt.” This was in reference to Kessee’s

     pants coming down and his backside rubbing directly on the concrete.

103. Defendants Canaan and Brown dragged Kessee a total of approximately seventy-five (75)

     feet across pavement.

104. As Kessee laid in the parking lot consciously aware that he was suffering from severe and

     life-threatening drug overdose, physical illness, and/or mental illness and after having

     been dragged by Defendants Canaan and Brown, Defendant Canaan taunted Kessee,

     stating: “I guess we are going to go to jail for trespassing. How does that sound?”

     Defendant Brown stated: “Sound good?”

105. Dragging a citizen on pavement under the circumstances presented to Defendants Canaan

     and Brown was cruel and malicious. Such actions do not conform to proper police

     procedure, and violate the rights and expectations of citizens, including Kessee.

106. No reasonably competent law enforcement officer, with knowledge of the totality of the

     circumstances as Defendants Canaan and Brown reasonably understood them to be, could

     have reasonably believed Kessee had committed any offense, which required or

     authorized the use of such excessive force.

107. No reasonably competent law enforcement officer, with knowledge of the totality of the

     circumstances as Defendants Canaan and Brown reasonably understood them to be, could

     have reasonably believed that the amount of force utilized was necessary or warranted in

     the situation.

                                               22
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 23 of 76




108. No reasonably competent law enforcement officer, with knowledge of the totality of the

    circumstances as Defendants Canaan and Brown reasonably understood them to be, could

    have reasonably believed Kessee needed to be dragged across pavement.

109. The actions of Defendants Canaan and Brown were negligent, intentional, reckless,

    willful, malicious, deliberate, and showed gross and reckless disregard for Kessee’s rights.

110. Defendants Canaan and Brown handcuffed Kessee. As they were placing Kessee in

    handcuffs, Kessee exclaimed: “I’m sick.”

111. After dragging Kessee across the pavement and placing him in handcuffs, Defendants

    Canaan and Brown continued to berate and insult Kessee, including Defendant Canaan

    stating: “Well, you’re not the smartest, but you get results.”

112. Defendant Canaan pulled a bag of Kessee’s prescription medications out of Kessee’s

    jacket pocket, immediately before placing Kessee in Defendant Brown’s vehicle. In light

    of Kessee’s repeated requests for medical attention, obvious signs of drug toxicity,

    numerous statements regarding taking too much medication, Defendants Canaan and

    Brown were aware of the substantial risk that Kessee was suffering from a life-threatening

    physical illness, mental illness and/or drug overdose.

113. Defendant Brown then walked back towards the ER entrance (where Defendants Canaan

    and Brown were before they dragged Kessee across the pavement) to get his vehicle, in

    order to transport Kessee to the jail.




                                               23
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 24 of 76




114. Defendants Canaan and Brown had no justifiable reason to drag Kessee across the

     pavement, especially when the vehicle they were going to use to transport him was parked

     back near where Kessee was before they dragged him.

115. Defendants Canaan and Brown’s choice to deny Kessee medical attention under these

     circumstances was made with malice and cruel intent.

116. Defendants Canaan and Brown’s choice to drag Kessee under these circumstances was

     unreasonable and in reckless disregard to Kessee’s rights.

        Defendants Canaan and Brown Arrested Kessee for Misdemeanor Trespassing

117. Kessee was arrested for a misdemeanor trespassing charge.

118. The fact that Kessee was not refusing to leave the hospital premises, but was unable to

     leave due to symptoms of physical illness, mental illness, and/or drug overdose was so

     obvious that no reasonable officer under the circumstances would believe he had probable

     cause to arrest Kessee for trespassing.

119. No force or much less force could have been used to gain control of the situation, rather

     than the unnecessary use of force to arrest a citizen for a simple trespassing charge.

120. Defendant Canaan left Kessee with Defendant Brown with knowledge that he would be

     transported to jail without having ever sought medical treatment for Kessee, despite clear

     and obvious signs that alerted Defendant Canaan that Kessee was at a serious risk of harm

     if he did not get immediate medical attention.

121. After placing Kessee in Defendant Brown’s vehicle, Kessee continued to show signs that

     he was suffering from a drug overdose, physical illness and/or mental illness, including

                                               24
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 25 of 76




     yelling out in a manner that would indicate to Defendant Brown that Kessee was in pain

     and stating something about his “mind” being messed up.

122. Defendant Brown was aware of and disregarded the clear and obvious signs that Kessee

     needed medical attention, telling Kessee to “knock it off.”

123. While being transported by Defendant Brown, Kessee continued to yell and convulse in a

     manner that indicated to Defendant Brown that Kessee was suffering from severe and life-

     threatening drug overdose, physical pain, and/or a mental breakdown.

124. While being transported by Defendant Brown, Kessee again stated that he needed to see

     a doctor. At one point Kessee stated, “I’m going to die in your car.”

125. As a result of Kessee’s actions and/or verbal requests, Kessee should have been

     transported to a hospital and/or mental health facility.

126. Defendant Brown was aware of and disregarded the clear and obvious signs that Kessee

     was in physical and/or emotional distress and needed medical attention, and transported

     Kessee to the F. Dewayne Beggs Detention Center.

                  Kessee Arrived at the F. Dewayne Beggs Detention Center

127. As Defendant Brown attempted to get Kessee out of his vehicle, Kessee was convulsing

     in the back seat and showing clear and obvious signs that he needed medical attention.

     Defendant Brown negligently and recklessly disregarded Kessee’s rights to appropriate

     medical attention, telling Kessee: “Come on. You’re fine.”

128. Kessee was unable to get out of the vehicle on his own. Kessee had to be carried into the

     jail by Defendant Brown and Defendants Barr and Shifflett.

                                                25
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 26 of 76




129. Kessee continued to exhibit signs and symptoms that would indicate to a reasonable

     officer that he needed medical attention, including but not limited to convulsions,

     incoordination, slurred speech, glassy eyes, sweating, shortness of breath, and an inability

     to walk or stand.

130. Defendants Brown, Barr, and Shifflett sat Kessee in chair in the intake area, telling him to

     “sit your ass right there, don’t move.”

131. Defendant Brown told Defendants Barr, Shifflett and Rickert that Kessee went to the

     hospital for a headache. Kessee immediately responded “No,” and attempted to tell the

     officers that he had serious medical symptoms and needed immediate medical attention.

132. Defendant Brown told Defendants Barr, Shifflett, and Rickert that Kessee had “like eight

     (8) medication bottles” on Kessee’s person when he was arrested. Despite this knowledge,

     neither Defendants Barr, Shifflett nor Rickert inspected the medications further.

133. Defendant Brown told Defendants Barr, Shifflett and Rickert that Kessee had episodes

     while at the hospital that were similar, in Brown’s mind, to seizures.

134. Defendant Rickert stated that “[o]n arrival into intake inmate was able to stand without

     [sic] assist and able to follow instructions, when asked to sit on the bench.” This statement

     was false.

135. While Kessee was sitting on the bench in the intake area, he began violently convulsing,

     causing Kessee to hit his head on the wall.




                                                26
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 27 of 76




136. As Kessee convulsed and yelled in pain and agony, Defendant Rickert administered an

    ammonia inhalant, while one of the Defendants in the room told Kessee to “quit acting

    like an idiot.”

137. Defendants Barr and Shifflett claimed Kessee was “faking” a seizure.

138. An ammonia inhalant creates an irritative effect on nasal and pharyngeal mucus

    membranes and produces a sudden, violent avoidance response in a normal individual,

    as well as an individual who is “faking” a condition.

139. According to Defendant Shifflett, Kessee “did not react to the ammonia inhalant right

    away.” Defendant Rickert recognized Kessee’s delayed and blunted reaction to the

    ammonia inhalant as a sign that Kessee required medical attention.

140. In the alternative, Defendant Rickert should have possessed training to recognize that

    Kessee was suffering from the effects of drug overdose, physical illness, and/or mental

    illness, such that he required medical attention.

141. Defendant Knapp observed and was aware that Kessee was twitching and not verbally

    responding to verbal commands.

142. Defendants Brown, Shifflett, Barr, Knapp, and Rickert negligently and recklessly

    disregarded the clear and obvious signs that Kessee required immediate medical attention,

    with one of the Defendants stating “fuck his ass.”

143. Instead of seeking necessary medical attention, Defendants Brown, Shifflett, Barr, and

    Rickert removed Kessee’s pants and lifted Kessee to his feet in order to take him to a cell.




                                               27
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 28 of 76




144. At this point, Defendant Brown witnessed Kessee exhibit signs of drug overdose, physical

     illness and/or mental illness, including difficulties with speech, incoordination,

     convulsions, trembling, sweating, shortness of breath, appearance of pain and grimacing,

     and an inability to stand or walk. Kessee had been exhibiting such symptoms continuously

     for more than forty-five (45) minutes.

145. Kessee was taken out of the intake area room into the jail facility. Defendant Brown exited

     the facility without having ever sought medical treatment for Kessee, despite clear and

     obvious signs that would alert a reasonable officer that Kessee required medical attention.

146. No citizen should have to endure the treatment and conduct exhibited by Defendants

     Canaan and Brown against Kessee.

147. Defendants Canaan and Brown inflicted unreasonable, unnecessary, excessive and

     negligent force upon Kessee and failed to exercise the care of a reasonably prudent and

     qualified officer while engaged in an activity undertaken for the safety of the public.

148. As a result of Defendants Canaan and Brown’s deliberate, indifferent, callous, outrageous,

     unreasonable, and negligent actions, Kessee suffered physical and mental pain and

     anguish, and a tragic, preventable death.

149. Defendants Canaan and Brown’s deliberate, indifferent, callous, outrageous,

     unreasonable, and negligent actions denied Kessee of access to medical care. Kessee died

     approximately two (2) hours later as a direct and foreseeable result of Defendants’ reckless

     disregard to Kessee’s need for medical care.




                                                 28
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 29 of 76




150. The actions of Defendants Canaan and Brown establish that they were not properly trained

     regarding the use of force or, in the alternative, that they failed to follow such training and

     that the other named Defendants failed to properly enforce such policies.

151. Upon information received, Plaintiff has reason to believe that Defendant Norman Police

     Department’s inadequate training and supervision on both the policies of use of force and

     identification and interaction with mentally unstable citizens has resulted in the

     widespread use of excessive force on citizens who have not committed a criminal activity,

     are not armed, and/or are not attempting to flee in situations where less force would be

     effective.

152. The actions of Defendants Canaan and Brown establish that they were not properly trained

     regarding the identification and subsequent interactions with citizens that are intoxicated,

     physically and/or mentally ill/unstable or, in the alternative, that they failed to follow such

     training and that the other named Defendants failed to properly enforce such polices.

153. The above-described wrongful acts are proof of a policy in which Defendants deny

     citizens the rights, privileges, and immunity guaranteed to them by the United States

     Constitution, the laws of the United States, and the laws of Oklahoma.

154. This policy has no justification or excuse under the law but instead is improper, illegal,

     deliberately indifferent, and negligent and is unrelated to any activity in which law

     enforcement officers properly and legally carry out their sworn duty to enforce laws,

     protect persons and property, and ensure civil order.




                                                 29
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 30 of 76




155. Defendant Humphrey, as Chief of Police for Norman was aware or reasonably should

     have been aware of this policy and did not act to correct it, constituting negligent

     supervision and training.

156. Defendants Norman and Humphrey were negligent in the selection, appointment, training,

     supervision, and retention of their agents and employees, in that these Defendants knew

     or should have known their agents and employees were carrying out these policies.

     Defendants Norman and Humphrey directly or indirectly allowed an attitude that

     encouraged law enforcement officers to wrongfully detain and seize citizens and to use

     tactics and procedures violating citizens’ right to life, liberty, and property in a manner

     that is reckless, irresponsible, dangerous, and negligent to the community at large and to

     Kessee and, in fact, had a policy of using unwarranted excessive force against citizens and

     denying citizens of necessary medical attention.

157. Despite Defendants Norman and Humphrey’s knowing (or reasonably should have

     known) that this policy was being carried out, Defendants Norman and Humphrey failed

     to remove the individual Defendants from their positions, to take any disciplinary action,

     or provide redress for citizens, such as Kessee, who have been injured by such officers,

     and most importantly, put an end to the use of unwarranted excessive force and denial of

     medical care against the community.

158. The actions of Defendants were negligent, intentional, reckless, willful, and deliberate and

     showed gross and reckless disregard for Kessee’s rights.




                                                30
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 31 of 76




159. Defendants’ acts and omissions were a direct and proximate cause of the harm to Kessee

     and his injuries.

160. The actions of Defendants Canaan, Brown, and Humphrey were done willfully,

     maliciously, unlawfully, and with callous and reckless indifference in total disregard of

     Kessee’s safety and continued health. Therefore, Plaintiff is entitled to compensatory and

     punitive damages along with her attorney’s fees.

               Kessee was Detained at the F. Dewayne Beggs Detention Center

161. During all material times while at the F. Dewayne Beggs Detention Center, Kessee was a

     pretrial detainee.

162. During all material times while at the F. Dewayne Beggs Detention Center, Kessee had

     not been convicted of a crime or incarcerated for a crime.

163. During all material times while at the F. Dewayne Beggs Detention Center, Kessee was

     not being held in custody for trial or sentencing.

164. During all material times while at the F. Dewayne Beggs Detention Center, Kessee was

     not on probation or parole.

165. Upon information and belief, Kessee exhibited numerous signs of serious physical illness,

     mental illness, and/or drug overdose, including seizures, convulsions, inability to speak

     coherently, considerable and objectively apparent pain, inability to walk, inability to

     perform basic tasks, inability to comprehend instructions and requests, unexplained

     perspiration, elevated body temperature, tremors, lack of physical coordination, racing




                                                31
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 32 of 76




     thoughts, elevated blood pressure, headaches, elevated heart rate, and visible signs of

     anxiety, along with numerous other readily observable signs of distress.

166. Kessee’s need for medical care was so obvious that even a lay person would recognize his

     need for medical attention.

167. Kessee’s condition was so severe and obvious that a reasonable jailer in Defendants Barr,

     Knapp, Shifflett, Andrews, Scott, and Rickert’s position would have sought medical

     attention for Kessee, despite knowledge or belief that Kessee had just been discharged

     from the ER.

168. A reasonable jailer under the circumstances would not believe that Kessee was faking his

     symptoms.

169. While performing the book-in process, Defendants Barr, Knapp, Shifflett, Andrews, Scott,

     and Rickerts chose not to conduct the required initial health screening or determine

     whether medical treatment was necessary for Kessee’s alleged severe intoxication,

     physical illness, and/or severe mental health crisis, contrary to state law and Cleveland

     County policies.

170. In a written statement created after Kessee was dead, Defendant Rickert claims he ordered

     Kessee be placed under “critical observation.”

171. In written statements created after Kessee was dead, Defendants Andrews and Shifflett

     claim Defendant Rickert wanted Kessee placed under “medical observation;” not “critical

     observation.”




                                              32
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 33 of 76




172. In written statements created after Kessee was dead, Defendants Shifflett, Barr, Andrews,

     and Rickert claim Kessee “refused” to walk to his cell. This claim is false. Kessee was

     unable to walk due to the obvious symptoms of physical illness, mental illness and/or drug

     overdose which would and did result in considerable harm if Kessee did not receive

     immediate medical attention.

173. Defendants Shifflett, Barr, Andrews, and Rickert were aware of and recklessly

     disregarded the clear and obvious signs that Kessee was unable to walk to his cell as a

     result of the serious effects of drug overdose, physical illness and/or mental illness, which

     required immediate medical attention.

174. After book-in, at or around 8:00 pm, Sheriff’s Office employees claim Kessee was placed

     in a padded holding cell, identified as B-130.

175. Defendants claim they removed Kessee’s clothes and provided Kessee with a smock

     “suicide” blanket.

176. After more than one (1) hour elapsed, Kessee’s obvious and readily apparent and life-

     threatening symptoms of drug overdose, physical illness and/or mental illness had not

     abated. Defendants disregarded the substantial and obvious risk that Kessee would suffer

     serious harm or death and chose to continue detaining Kessee in custody without

     completion of a medical assessment or medical attention.

177. Sheriff’s Office employees, including Defendants Barr, Knapp, Shifflett Andrews, Scott,

     (collectively, “Defendant Jailers”) and Turn Key employee, Rickert, claim to have

     checked on Kessee at fifteen (15) minute intervals.

                                                33
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 34 of 76




178. The Defendant Jailers and Rickert negligently and recklessly disregarded actual

     knowledge and awareness that Kessee was suffering from serious and life-threatening

     effects of drug overdose, physical illness and/or mental illness, and did not perform an

     appropriate medical assessment on Kessee; nor seek necessary medical attention.

179. Neither the Defendant Jailers nor Rickert actually performed checks on Kessee at fifteen

     (15) minute intervals.

180. To the extent the Defendant Jailers and Rickert performed checks, said checks were so

     grossly inadequate and ineffective that they constitute a denial of medical care in violation

     of Kessee’s rights.

181. None of the Defendant Jailers actually entered Kessee’s cell during a check to determine

     his condition.

182. None of the Defendant Jailers actually attempted to speak to or seek a response from

     Kessee during a check to determine his condition.

183. The checks, if performed at all, constituted opening the door flap to observe Kessee’s

     basic presence in the cell.

184. Defendant Barr claimed that at or around 7:59 pm, Kessee was lying face down just as

     they left him.

185. Defendant Shifflett claimed to have performed a check at or around 8:16 pm. In a written

     statement created after Kessee was dead, Defendant Shifflett claimed Kessee was “laying

     on his stomach…Inmate Kessee’s head was facing away from me.”




                                                34
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 35 of 76




186. Defendant Shifflett observed no movement. Defendant Shifflett was subjectively aware

     that Kessee had not moved and appeared to be unconscious.

187. Defendant Shifflett was aware of and disregarded clear and obvious signs that Kessee was

     unconscious, in severe distress, or was dead. Defendant Shifflett did not investigate further

     and continued her normal duties.

188. In a written statement created after Kessee was dead, Defendant Knapp claimed on one

     (1) check, he saw “what looked like inmate Kessee [sic] right leg moving.”

189. Kessee was still laying face down, just has he was when he was left in the room originally.

190. Defendant Knapp observed none to very little movement. Defendant Knapp was

     subjectively aware that Kessee had not moved and appeared to be unconscious.

191. Defendant Knapp was aware of and disregarded clear and obvious signs that Kessee was

     unconscious, in severe distress, or was dead. Defendant Knapp did not investigate further

     and continued his normal duties.

192. Defendant Scott claimed he opened Kessee’s door flap at or around 9:04 pm,

     approximately one (1) hour after Kessee was placed in the cell.

193. In a written statement created after Kessee was dead, Defendant Scott stated, “when I

     opened the door flap I saw inmate Kessee [still] laying on the center of the cell face down

     underneath his smock. I thought I might have seen his left arm or some part of his body

     move while conducting the sight check.”

194. Defendant Scott observed none to very little movement. Defendant Scott was subjectively

     aware that Kessee had not moved and appeared to be unconscious.

                                                35
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 36 of 76




195. Defendant Scott was aware of and disregarded clear and obvious signs that Kessee was

     unconscious, in severe distress, or was dead. Defendant Scott did not investigate further

     and continued his normal duties.

196. Defendant Andrews claims to have performed four (4) checks. In a written statement

     created after Kessee was dead, Defendant Knapp stated that Kessee was laying down.

197. Kessee was still laying face down, just as he was when he was left in the room originally.

198. Defendant Andrews observed none to very little movement. Defendant Andrews was

     subjectively aware that Kessee had not moved and appeared to be unconscious.

199. Defendant Andrews was aware of and disregarded clear and obvious signs that Kessee

     was unconscious, in severe distress, or was dead. Defendant Andrews did not investigate

     further and continued his normal duties.

200. A reasonable jailer under the circumstances, especially in light of the other symptoms

     exhibited by Kessee, would have confirmed that Kessee was alive and not in distress

     before continuing his/her normal duties.

201. A reasonable jailer under the circumstances, especially in light of the other symptoms

     exhibited by Kessee, would have recognized that Kessee was suffering from the effects of

     a drug overdose, was physically ill and/or mentally ill/unstable, such that he required

     immediate medical attention.

202. Defendants Barr, Knapp, Shifflett Andrews, Scott, in light of the other symptoms

     exhibited by Kessee, were subjectively aware that Kessee was suffering from the effects




                                                36
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 37 of 76




     of a drug overdose, was physically ill and/or mentally ill/unstable, such that he required

     immediate medical attention.

203. Defendants Barr, Knapp, Shifflett Andrews, Scott, in light of the other symptoms

     exhibited by Kessee, acted in reckless disregard of obvious signs of the substantial risk

     that Kessee would suffer considerable harm by failing to check to see if Kessee was alive

     and not in distress before continuing his/her normal duties.

204. The above-mentioned Defendant Jailers and Rickert recklessly disregarded clear and

     obvious signs that Kessee needed immediate medical attention.

205. Defendant Rickert claimed that he performed a check on Kessee at or around 9:53 pm.

     Defendant Rickert claimed he “tapped on the window twice with no response.”

206. Defendant Rickert entered Kessee’s cell. When Defendant Rickert’s entered Kessee’s cell,

     Kessee was not responsive to verbal, physical or painful stimuli. Kessee was not breathing.

     Kessee’s heart was not beating. Kessee was dead.

207. Kessee was dead less than two (2) hours after Defendant Rickert and other Defendant

     Jailers claimed Kessee was “faking” his symptoms, including a seizure.

208. After finding Kessee unresponsive, numerous Defendant Jailers and Defendant Rickert

     attempted Cardiopulmonary Resuscitation (“CPR”), chest compressions, and use of an

     Automated External Defibrillator (“AED”).

209. AED’s advise a shock only for ventricular fibrillation or pulseless ventricular tachycardia.

     According to Defendants, the AED did not advise a shock.




                                                37
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 38 of 76




210. EMSTAT was called at or around 9:55pm on January 16, 2018, and Kessee was

    transported back to Defendant Norman Regional.

211. Kessee was pronounced dead at 10:37 pm on January 16, 2018.

212. During the entire time Kessee was in the F. Dewayne Beggs Detention Center, his

    symptoms were so objectively obvious that a lay person would recognize the need for

    immediate medical attention.

213. On January 17, 2016, an employee of the Sherriff’s Office examined the contents of the

    prescription medication bottles that were in Kessee’s possession when he presented to

    Norman Regional and remained in Kessee’s possession until he was booked into jail. The

    medications were as follows:

        a. Lorazepam 1MG Tab – 34 out of 60 tablets found in the bottle with instructions to

           “take one tablet twice daily”;

        b. Amlodipine Besylate 5MG Tab – 23 out of 30 tablets found in the bottle with

           instructions to “take one tablet by mouth at bedtime”;

        c. Atomoxetine 100MG Cap – 12 out of 30 capsules found in the bottle within

           instructions to “take one capsule by mouth daily”;

        d. Melatonin 10MG Capsule – 23 out of 30 capsules found in the bottle with

           instructions to “take one capsule by mouth at bedtime”;

        e. Bupropion 100MG Tab – 52 out of 90 tablets found in the bottle with instructions

           to “take one tablet by mouth three times daily”.




                                             38
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 39 of 76




214. All five (5) prescriptions were valid prescriptions for Kessee and were filled on

     January 10, 2018.

215. Defendants Canaan, Brown, Knapp, Barr, Shifflett, Scott, Rickert, and Andrews were

     aware that Kessee was exhibiting signs of drug toxicity.

216. No Defendant or employee of a named Defendant reviewed, counted, or examined

     Kessee’s prescription medications on January 16, 2018.

217. According to the Medical Examiner’s Report, Kessee died of “Acute Bupropion,

     Methamphetamine, and Atomoxetine Toxicity.”

218. No citizen should have to endure the treatment and conduct exhibited by Defendants

     Andrews, Knapp, Barr, Shifflett, Scott, and Rickert against Kessee.

219. Defendants Andrews, Knapp, Barr, Shifflett, Scott and Rickert’s deliberate, indifferent,

     callous, outrageous, unreasonable, and negligent actions denied Kessee of access to

     medical care.

220. As a result of Defendants Andrews, Knapp, Barr, Shifflett, Scott and Rickert’ deliberate,

     indifferent, callous, outrageous, and unreasonable actions, Kessee suffered physical and

     mental pain and anguish, and a tragic, preventable death.

221. The actions of Defendants Andrews, Knapp, Barr, Shifflett, Scott and Rickert establish

     that they were not properly trained to adequately identify, respond to, and detain

     individuals exhibiting obvious and apparent symptoms of severe physical illness, mental

     health crisis, and/or dangerously severe degrees of intoxication; or, in the alternative, that




                                                39
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 40 of 76




     they failed to follow such training and that the other named Defendants failed to properly

     enforce such policies.

222. The above-described wrongful acts are proof of a policy in which Defendants deny

     citizens the rights, privileges, and immunity guaranteed to them by the United States

     Constitution, the laws of the United States, and the laws of Oklahoma.

223. This policy has no justification or excuse under the law but instead is improper, illegal,

     deliberately indifferent, and negligent and is unrelated to any activity in which law

     enforcement officers properly and legally carry out their sworn duty to enforce laws,

     protect persons and property, and ensure civil order.

224. Defendant Gibson, as Cleveland County Sheriff, was aware or reasonably should have

     been aware of this policy and did not act to correct it, constituting negligent supervision

     and training.

225. Defendant Gibson was negligent in the selection, appointment, training, supervision, and

     retention of their agents and employees, in that Defendant Gibson knew or should have

     known his agents and employees were carrying out these policies. Defendant Gibson

     directly or indirectly allowed an attitude that encouraged law enforcement officers to

     wrongfully detain and seize citizens and to use tactics and procedures violating citizens’

     right to life, liberty, and property in a manner that is reckless, irresponsible, dangerous,

     and negligent to the community at large and to Kessee and, in fact, had a policy of denying

     citizens of necessary medical attention.




                                                40
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 41 of 76




226. Despite Defendant Gibson’s knowing (or reasonably should have known) that this policy

     was being carried out, Defendants failed to remove the individual Defendants from their

     positions, to take any disciplinary action, or provide redress for citizens, such as Kessee,

     who have been injured by such deputies, and most importantly, put an end to the denial of

     medical care against the community.

227. The actions of Defendants were negligent, intentional, reckless, willful, and deliberate and

     showed gross and reckless disregard for Kessee’s rights.

228. Defendants’ acts and omissions were a direct and proximate cause of the harm to Kessee

     and his injuries.

229. The actions of Defendants Andrews, Knapp, Barr, Shifflett, Scott and Rickert were done

     willfully, maliciously, unlawfully, and with callous and reckless indifference in total

     disregard of Kessee’s safety and continued health. Therefore, Plaintiff is entitled to

     compensatory and punitive damages along with her attorney’s fees.

                                            COUNT I
                                          NEGLIGENCE

           Plaintiff incorporates all previous allegations and statements and further alleges as

    follows:

230. Defendant Roberts was negligent and reckless in the medical assessment, diagnosis, and

     treatment administered to Kessee. Defendant Robert’s conduct fell below the acceptable

     standards of medical care and treatment.




                                                41
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 42 of 76




231. At all material times mentioned herein, Defendant Roberts was acting within the scope of

     his employment and/or authority as employee, agent, and/or servant for Defendant

     Emergency Services.

232. Defendant Holbrook was negligent and reckless in the medical assessment, diagnosis, and

     treatment administered to Kessee. Defendant’s conduct fell below the acceptable

     standards of medical care and treatment.

233. At all material times mentioned herein, Defendant Holbrook was acting within the scope

     of his employment and/or authority as employee, agent and/or servant for Defendant

     Emergency Services.

234. In the alternative, Defendants Roberts and/or Holbrook were acting within the scope of

     their employment and/or authority as employees, agents and/or servants for Defendant

     Norman Regional.

235. Defendant Rickert was negligent and reckless in the medical assessment, diagnosis, and

     treatment administered to Kessee. Defendant Rickert’s conduct fell below the acceptable

     standards of medical care and treatment.

236. Defendant Rickert negligently and recklessly failed to perform his duty to protect

     Kessee from injury. His repeated disregard of Kessee’s medical needs caused and

     exacerbated Kessee’s pain and suffering and his emotional distress.

237. At all material times mentioned herein, Defendant Rickert was acting within the scope of

     his employment and/or authority as employee, agent and/or servant for Defendant Turn

     Key and/or Defendant Gibson, in his official capacity as Sheriff.

                                                42
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 43 of 76




238. In the alternative, Defendant Rickert failed to act in good faith in carrying out the duties

     of his employment and abused his power, while still acting under the pretense and color

     of state law. As such, Defendant Rickert was outside the scope of his employment.

239. The injuries and damages sustained by Kessee, more particularly described below, were

     produced in a natural and continuous sequence from and as a foreseeable result of the

     Defendants’ violation of the above described independent duties of ordinary care for

     the safety of the Kessee.

                                 COUNT II
            NEGLIGENT HIRING, RETENTION, TRAINING, SUPERVISION

        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

240. Defendant Emergency Services was negligent in failing to hire and employ competent

     medical personnel, including Defendants Roberts and Holbrook.

241. Defendant Emergency Services knew or should have known of their employees’

     carelessness, recklessness, and incompetence.

242. Defendant Emergency Services negligently failed to train and supervise their

     employees on how to assess, diagnose, and treat patients like Kessee.

243. Defendant Turn Key was negligent in failing to hire and employ competent medical

     personnel, including Defendant Rickert.

244. Defendant Turn Key knew or should have known of their employee’s carelessness,

     recklessness, and incompetence.


                                                43
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 44 of 76




245. Defendant Turn Key negligently and recklessly failed to train and supervise their

     employee on how to assess, diagnose, and treat patients like Kessee.

246. Defendant Turnkey negligently and recklessly failed to perform its duty to protect

     Kessee from injury. Its repeated disregard of Kessee’s medical needs caused and

     exacerbated Kessee’s pain and suffering and his emotional distress.

247. At all material times mentioned herein, Defendant Turnkey was acting within the scope

     of his employment and/or authority as employee, agent and/or servant for Defendant

     Gibson, in his official capacity as Sheriff.

248. In the alternative, Defendant Turnkey failed to act in good faith in carrying out the duties

     of its employment and abused its power, while still acting under the pretense and color of

     state law. As such, Defendant Turnkey was outside the scope of its employment/contract.

249. The injuries and damages sustained by Kessee, more particularly described below, were

     produced in a natural and continuous sequence from and as a foreseeable result of the

     Defendants’ violation of the above described independent duties of ordinary care for

     the safety of the Kessee.

                                 COUNT III
               CORPORATE LIABILITY: NEGLIGENT CREDENTIALING

        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

250. Defendant Norman Regional had a duty to use ordinary care to take reasonable measures

     to avoid granting hospital privileges to a careless, reckless, or incompetent doctor.


                                                44
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 45 of 76




251. Defendant Norman Regional knew or should have known in the exercise of ordinary care

     that Dr. Steven M. Roberts was careless, reckless, and incompetent.

252. Defendant Norman Regional failed in its duty to take steps to monitor, discipline, and/or

     revoke hospital privileges to Dr. Steven M. Roberts.

253. The injuries and damages sustained by Kessee, more particularly described below, were

     produced in a natural and continuous sequence from and as a foreseeable result of the

     Defendant’s violation of the above described independent duties of ordinary care for

     the safety of the Kessee.

                                 COUNT IV
            USE OF EXCESSIVE FORCE IN VIOLATION OF 42 U.S.C. § 1983

        Plaintiffs incorporate all previous allegations and statements and further allege as

 follows:

254. Under the Fourth Amendment of the United States, every person in the United States of

     America has the right to be secure against unreasonable seizures of their person, and

     42 U.S.C. § 1983 prevents individuals from acting in a government capacity or under color

     of law from unlawful deprivation of those rights.

255. Defendants Canaan and Brown’s conduct on January 16, 2018, specifically, dragging a

     drug overdosing, physically ill, and/or mentally ill person across a parking lot, in an

     attempt to affect a misdemeanor trespassing arrest, where the individual was not

     dangerous and posed no threat of physical harm to Defendants Canaan or Brown, or

     others, constitutes excessive force and is a deprivation of Kessee’s rights secured under

     the U.S. Constitution.
                                              45
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 46 of 76




256. A reasonable law enforcement officer would know that the use of excessive force under

     these circumstances is a violation of constitutionally guaranteed rights and that a citizen’s

     rights not to be subjected to such excessive force was clearly secured and established at

     the time. See Graham v. Connor, 490 U.S. 386, 397 (1989); Buck v. City of Albuquerque,

     549 F.3d 1269, 1290 (10th Cir. 2008).

257. At the time of the actions and/or omissions of Defendants Canaan and Brown,

     22 O.S. § 34.1 defined “excessive force” as “force which exceeds the degree of physical

     force permitted by law or the policies and guidelines of the law enforcement entity.”

258. It is not reasonable to drag an individual across pavement and push him face down into

     the pavement, when that individual does not pose an immediate threat to an officer or

     others. See Buck v. City of Albuquerque, 549 F.3d 1269, 1290 (10th Cir. 2008).

259. Defendants Canaan and Brown had a duty to refrain from violating Kessee’s constitutional

     rights.

260. Any reasonable law enforcement officer would have been aware that the conduct of

     Defendants Canaan and Brown, as described herein, would violate Kessee’s constitutional

     rights.

261. The force that Defendants Canaan and Brown used was excessive and unnecessary under

     the totality of the circumstances.

262. The excessive force used by Defendants Canaan and Brown upon Kessee was not justified

     or privileged under clearly established law.




                                                46
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 47 of 76




263. No legitimate law enforcement objective was accomplished by the degree of such force

    utilized by Defendants Canaan and Brown.

264. Defendants Canaan and Brown’s use of force was objectively unreasonable, as well as

    intentional, willful, wanton, and in gross and reckless and negligent disregard of Kessee’s

    rights under the Fourth Amendment of the United States Constitution.

265. The use of force by Defendants Canaan and Brown against Kessee posed a substantial

    risk of causing death or serious bodily harm that was known to Defendants Canaan and

    Brown at the time and did in fact cause great bodily harm, mental and emotional injury,

    and dignitary injury.

266. Kessee was aware that he was dying and needed immediate medical attention, while

    Defendants Canaan and Brown dragged him across a parking lot. Defendants Canaan and

    Brown’s actions were indecent, inhumane, traumatic, and completely unacceptable in a

    civilized society.

267. The above-described conduct of Defendants Canaan and Brown was a direct and

    proximate cause of the deprivation of Kessee’s clearly established Fourth Amendment

    rights, as well as the resulting injuries, and damages described below.

268. Defendants Canaan and Brown, under color of law, unjustifiably used excessive force,

    and thus, violated Kessee’s constitutional rights and is therefore, “liable...in an action at

    law, suit in equity, or other proper proceeding for redress...” as per 42. U.S.C. § 1983.

                            COUNT V
 DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND CUSTOMS, AND
      DELIBERATELY INDIFFERENT TRAINING AND SUPERVISION
                  IN VIOLATION OF 42 U.S.C. § 1983
                                               47
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 48 of 76




        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

269. Defendant Humphrey was aware that pursuant to 22 O.S. § 34.1 “[e]ach law enforcement

     entity which employs any peace officer shall adopt policies and guidelines concerning the

     use of force by peace officers which shall be complied with by peace officers in carrying

     out the duties of such officers within the jurisdiction of the law enforcement entity.”

270. The above-described conduct reflects an established policy, practice, custom, or decision,

     officially adopted or informally accepted, ratified, or condoned by Defendant Humphrey,

     and his officials and employees, that consists of dispatching officers to situations

     involving individuals with serious, life-threatening drug overdose, physical illness and/or

     mental health crisis without proper training and supervision as to how encounter and

     communicate with those citizens and avoid unnecessary and unreasonable use of force.

271. During all times relevant hereto, there were no guidelines, or wholly inadequate

     guidelines, in place as to the standard of care specific to detainee/arrestee’s physical and

     mental health. It is common knowledge that drug overdose, physical illness, and/or mental

     illness is prevalent in citizens who encounter police and it is vital that police departments

     have policies in place establishing a constitutionally permissible standard of care for

     officers to follow in order to address this crisis.

272. It is clearly established law that Defendant Humphrey must train and supervise police

     officers, deputies, and other law enforcement personnel about proper procedures for


                                                 48
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 49 of 76




     arrests and the reasonable use of force, including, but not limited to, excessive force, to

     reduce the pervasive and unreasonable risk of grave constitutional injury.

273. Defendant Humphrey has an affirmative duty to take action to properly train and supervise

     its employees or agents and prevent their unlawful actions.

274. Defendant Humphrey failed to properly train and supervise its employees or agents in a

     manner and to an extent that amounts to deliberate indifference. Defendants Canaan and

     Brown engaged in the above-described conduct pursuant to this policy, practice, custom,

     or decision.

275. Defendant Humphrey was the official policymaker and final decision-maker for Norman

     and Norman PD in the area of law enforcement.

276. Under information and belief, Defendant Humphrey had a policy, custom, and procedure

     of not ensuring that officers like Defendants Brown and Canaan were appropriately and

     adequately trained as to when and under what circumstances to effectuate an arrest and

     under what circumstances to use force.

277. Under information and belief, Defendant Humphrey had a policy, custom, and procedure

     of not ensuring that officers like Defendants Brown and Canaan were appropriately and

     adequately trained as to when and under what circumstances to obtain medical care for

     citizens who Defendants would foreseeably encounter.

278. Upon information and belief, Defendant Humphrey, acting through its subordinate law

     enforcement officers, had a persistent, widespread practice of depriving citizens of their




                                               49
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 50 of 76




    constitutional rights, that it was sufficiently common and well established as to constitute

    municipal policy or custom.

279. Upon information and belief, these customs or policies of unconstitutional conduct, as

    shown by the acts and omissions of other subordinate law enforcement officers, permitted

    or condoned actions that have occurred for so long and with such frequency that the course

    of conduct demonstrates the governing body’s knowledge and acceptance of such

    conduct.

280. Defendant Humphrey understood that police officers, such as Defendants Canaan and

    Brown:

        a. could and would exceed constitutional limitations on the use of force;

        b. that the use of force may arise under circumstances that constitute a usual and

           recurring situation with which officers such as Defendants Canaan and Brown

           must manage;

        c. that providing inadequate training or failing to enforce existing policies under such

           circumstances demonstrates deliberate indifference on the part of the Defendants

           toward persons with whom Defendants Canaan and Brown would come into

           contact;

        d. and that failing to provide such training or to enforce policies and procedures to

           ensure that Defendants Canaan and Brown followed such training would be a

           direct causal link between the constitutional deprivation to which citizens, such as

           Kessee, would be exposed—in other words, when Defendants sent Canaan and

                                               50
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 51 of 76




           Brown out in the public domain, it was obvious that failing to adequately train them

           or enforce policies and procedures would equate deliberate indifference to the

           rights of the public with whom they came into contact.

281. The above-described policies and customs of Defendant Humphrey permitted or

    condoned the violation of Kessee’s rights, demonstrated deliberate indifference to the

    constitutional rights of the persons within the City of Norman and were the cause of the

    injuries and damages suffered by Kessee.

282. Defendant Humphrey also knew that absent the adoption of specific and/or adequate

    policies, procedures, and tactics governing law enforcement encounters with citizens like

    Kessee, and absent training of law enforcement officers in such policies, procedures, and

    tactics, it was highly predictable that such failure to train would lead to law enforcement

    officers’ violation of the Fourth Amendment rights of citizens, and could likely result in

    the otherwise avoidable injury of such citizens.

283. Inadequate training and supervision of Defendants Brown and Canaan about the proper

    procedures to be used in making an arrest, the use of force, including, but not limited to,

    excessive force, was so likely to result in grave constitutional injury to citizens that the

    failure to provide adequate training and supervision to Defendants Brown and Canaan in

    these areas constituted a deliberate indifference to and acquiescence in such injury to

    Kessee.

284. Defendants Canaan and Brown received no form of discipline or reprimand from

    Defendant Humphrey for their above-described use of excessive force against Kessee.

                                               51
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 52 of 76




285. Defendant Humphrey ratified the conduct of Defendant Canaan and Brown in concluding

    that the conduct was consistent with the policies, procedures, and training of the

    Defendant Humphrey.

286. Defendants Canaan and Brown’s actions and/or inactions stem from the execution of a

    government policy, custom, or official decision of indifference as to the protection of

    citizens’ constitutional rights and his actions can fairly be said to represent such a policy

    and custom.

287. Defendant Humphrey’s failure to ensure and accomplish or enforce such proper training

    caused Defendants Canaan and Brown to effectuate an inappropriate/unlawful arrest and

    to use excessive force in violation of the U.S. Constitution, proximately and directly

    causing serious injury to Kessee.

                                         COUNT VI
                                        NEGLIGENCE

        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

288. Defendants Canaan and Brown had a duty to act reasonably when encountering citizens,

    in an effort to prevent harm to Kessee and others.

289. On January 16, 2018, Defendants Canaan and Brown acted unreasonably and negligently

    when he encountered Kessee.

290. As a result of Defendants Canaan and Brown’s choices and actions on January 16, 2018,

    Kessee suffered physical and mental injuries and damages.


                                               52
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 53 of 76




291. Defendants Canaan and Brown were acting within the scope of their employment at all

    relevant times, such that Defendant Norman is liable for the damages caused to Kessee

    under the Oklahoma Governmental Tort Claims Act.

292. In the alternative, Defendants Canaan and Brown were acting outside the scope of their

    employment at all relevant times, such that Defendants Canaan and Brown are personally

    liable for the damages caused to Kessee.

293. The injuries and damages sustained by Kessee, more particularly described below, were

    produced in a natural and continuous sequence from and as a foreseeable result of the

    Defendant’s violation of the above described independent duties of ordinary care for

    the safety of the Kessee.

                                     COUNT VII
                                ASSAULT AND BATTERY

        Plaintiffs incorporate all previous allegations and statements and further allege as

 follows:

294. Defendants Canaan and Brown without the consent of Kessee, acted either with the intent

    of making a harmful/offensive contact with the person of Kessee, or with the intent of

    putting Kessee in apprehension of such a contact.

295. Defendants Canaan and Brown’s act resulted in a harmful/offensive contact with Kessee.

296. Defendants Canaan and Brown were acting in the scope of their employment, such that

    Defendants Norman and/or Norman PD are liable under the Oklahoma Governmental

    Tort Claims Act.


                                               53
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 54 of 76




297. In the alternative, Defendants Canaan and Brown were acting outside the scope of their

     employment, such that Defendants Canaan and Brown are personally liable.

298. The injuries and damages sustained by Kessee, more particularly described below, were

     produced in a natural and continuous sequence from and as a foreseeable result of the

     Defendant’s violation of the above described independent duties of ordinary care for

     the safety of the Kessee.

  COUNT VIII – DELIBERATE DISREGARD OF SERIOUS MEDICAL NEEDS IN
     VIOLATION OF THE EIGHTH AND FOURTEENTH AMENDMENTS
                    IN VIOLATION OF 42 U.S.C. § 1983

        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

299. Under the Eighth Amendment of the United States Constitution, inmates held in American

     prisons have a fundamental right to prison conditions that do not constitute “cruel and

     unusual punishment.”

300. An arrestee and pretrial detainee, such as Kessee, who has not been convicted of a crime

     is at least “entitled to the degree of protection against denial of medical attention which

     applies to convicted inmates” under the Eighth Amendment. Martinez v. Begg, 563 F.3d

     1082, 1088 (10th Cir. 2009) (quoting Garcia v. Salt Lake County, 768 F.2d 303, 307 (10th

     Cir. 1985); Howard v. Dickerson, 34 F.3d 978, 981 (10th Cir. 1994)).

301. The Tenth Circuit Court of Appeals applies the Eighth Amendment’s “deliberate

     indifference” standard to determine whether a pretrial detainee has been deprived of

     medical attention to such a degree that his or her constitutional rights are violated. See Id.

                                                54
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 55 of 76




302. The total failure of Defendants Canaan, Brown, Andrews, Knapp, Shifflett, Scott, and

    Rickert to provide to Kessee with medical assistance given their clear and admitted

    awareness of the severity of Kessee’s symptoms during his arrest and detention violated

    his fundamental rights guaranteed under the U.S. Constitution to be free from deprivation

    of medical care constituting cruel and unusual punishment.

303. It was apparent to all Defendants who came into contact with Kessee from the period of

    his arrest until his death that he was either very severely intoxicated, such that he was

    unconscious and/or at risk of considerable harm, or suffering an extremely severe physical

    and/or mental health crisis.

304. The severity of Kessee’s symptoms of drug overdose, physical illness, and/or mental

    health crisis at the time he was first encountered by police, to when he was booked into F.

    Dewayne Beggs Detention Center and up to the point he was found unresponsive, and

    likely dead, were so great in magnitude that even a lay person would have recognized the

    fact that he required treatment by a medical professional.

305. Defendants Canaan, Brown, Andrews, Knapp, Shifflett, Scott, and Rickert, and other jail

    employees were all personally present during Kessee’s arrest and/or book-in process and

    failed to intervene to prevent or remedy Defendants’ failure to provide a proper health

    evaluation, proper classification of Kessee’s severe drug overdose, physical illness and/or

    mental health crisis, and adequate or timely medical attention.

306. Despite Defendants Canaan, Brown, Andrews, Knapp, Shifflett, Scott, and Rickert’s

    knowledge and awareness as a law enforcement officers, jailers and/or medical

                                              55
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 56 of 76




    professionals with typical signs, symptoms and duration of drug overdose, physical illness

    and/or mental health crisis associated with the substances that Kessee was alleged to have

    consumed, Defendants denied repeated requests by Kessee for medical attention.

307. Defendants Canaan, Brown, Andrews, Knapp, Shifflett, Scott, and Rickert knew with

    substantial certainty that Kessee was experiencing acute drug overdose, physical illness

    and/or mental health crisis because of Kessee’s own statements or because of their

    personal observations and knowledge of the numerous symptoms that he exhibited.

308. Despite their awareness of Kessee’s heightened risk of injury, suffering, and death,

    Defendants Canaan, Brown, Andrews, Knapp, Shifflett, Scott, and Rickert chose to arrest

    and detain Kessee without access to medical care and instead of obvious and less

    burdensome alternatives including (1) walking twenty (20) feet back into Norman

    Regional to seek medical assistance or (2) taking Kessee to a Mental Health Center for

    assessment and treatment.

309. The aforementioned acts and/or omissions of Defendants Canaan, Brown, Andrews,

    Knapp, Shifflett, Scott, and Rickert, in light of their awareness and knowledge of Kessee’s

    condition and serious medical needs, display deliberate indifference to the substantial

    likelihood that depriving Kessee of medical care would result in his injury and/or death.

310. The aforementioned acts and/or omissions of Defendants Canaan, Brown, Andrews,

    Knapp, Shifflett, Scott, and Rickert, were a direct and proximate cause of Kessee’s

    avoidable and unnecessary physical pain, severe emotional distress, mental anguish, loss

    of life, and all other damages alleged herein.

                                              56
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 57 of 76




311. The aforementioned acts and/or omissions of Defendants Canaan, Brown, Andrews,

    Knapp, Shifflett, Scott, and Rickert, were the direct and proximate cause of damages

    suffered by Kessee’s heirs, including, but not limited to, pecuniary loss (including lost

    wages), grief, loss of companionship, pain, and suffering.

   COUNT IX – DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND
      CUSTOMS, AND DELIBERATELY INDIFFERENT TRAINING AND
             SUPERVISION IN VIOLATION OF 42 U.S.C. § 1983

        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

312. During all times relevant hereto, there were no guidelines, or wholly inadequate

    guidelines, in place as to the standard of care specific to detainees/arrestees’ physical and

    mental health. It is common knowledge that drug overdose, physical illness, and/or mental

    illness is prevalent in citizens who encounter police officers and it is vital that police

    departments have policies in place establishing a constitutionally permissible standard of

    care for officers to follow in order to address this crisis.

313. Defendant Norman delegates final authority to establish municipal policy regarding

    detainee health and safety to Defendant Humphrey.

314. Defendant Humphrey, acting on behalf of Defendant Norman, as decisionmaker with final

    authority to establish municipal policy regarding arrestee/detainee’s health and safety,

    deprived Kessee of rights and freedoms secured by the Fourteenth and Eighth

    Amendments of the U.S. Constitution—specifically freedom from deprivation of medical

    care constituting cruel and unusual punishment.

                                                57
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 58 of 76




315. The policies, practices and customs, promulgated, created, implemented and/or utilized

     by Defendant Humphrey represent the official policies and/or customs of Defendant

     Norman with regards to detainee/arrestee health and safety.

316. Such policies, practices, and/or customs include, but are not limited to:

        a. The failure to promulgate, implement, or enforce adequate policies responsive to

            the serious medical needs of arrestees/detainees like Kessee;

        b. Inadequate medical triage screening that fails to identify arrestees/detainees with

            serious medical or mental health needs;

        c. Severe limitation or failure to utilize off-site medical, mental health, and diagnostic

            service providers, even in emergent situations;

        d. Untimely medical and mental health examinations and treatment;

        e. Untimely response to emergent medical or mental health crises;

        f. Detention of severely intoxicated, physically ill, or mentally unstable

            arrestees/detainees without medical attention.

317. The aforementioned policies, practices and/or customs promulgated, created and/or

     utilized by Defendant Humphrey, and thereby the official policies, practices and/or

     customs of Defendant Norman, were the direct and proximate cause of Kessee’s

     deprivation of medical care which resulted in his death.

318. The aforementioned policies, practices and/or customs promulgated, created and/or

     utilized by Defendant Humphrey, and thereby the official policies, practices and/or

     customs of Defendant Norman, were the direct and proximate cause of Kessee’s avoidable

                                               58
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 59 of 76




    and unnecessary physical pain, severe emotional distress, mental anguish, loss of his life,

    and all other damages alleged herein.

319. The aforementioned policies, practices and/or customs promulgated, created and/or

    utilized by Defendant Humphrey, and thereby the official policies, practices and/or

    customs of Defendant Norman, were the direct and proximate cause of damages suffered

    by Kessee’s heirs, including, but not limited to, pecuniary loss (including lost wages),

    grief, loss of companionship, pain, and suffering.

320. Defendant Humphrey also failed to adequately train and/or supervise subordinates,

    including Defendants Canaan and Brown, in relation to tasks they must perform pursuant

    to those policies, practices, and/or customs outlined above.

321. As noted previously, Defendant Norman delegated policy-making authority to Defendant

    Humphrey and therefore the training and supervision policies and/or customs adopted by

    Defendant Humphrey are the official municipal policies and/or customs of Defendant

    Norman.

322. Defendant Humphrey knew or should have known that Norman PD, including Defendants

    Canaan and Brown, frequently encounters, arrests and/or detains individuals experiencing

    severe intoxication, physical illness, and/or mental health crises requiring emergency

    medical assistance.

323. Defendant Humphrey knew or should have known that Norman PD, including Defendants

    Canaan and Brown, frequently encounters, arrests, and/or detains individuals at

    heightened risk of injury or death.

                                              59
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 60 of 76




324. Defendant Humphrey knew or should have known that police officers, under his exercise

     of control including Defendants Canaan and Brown, require training and supervision in

     order to adequately identify, respond to, and detain individuals exhibiting obvious and

     apparent symptoms of severe physical and/or mental health crisis, and/or dangerously

     severe degrees of intoxication.

325. Defendant Humphrey knew or should have known that his failure to adequately train

     and/or supervise police officers under his exercise of control, including Defendants

     Canaan and Brown, posed a substantial and excessive risk to the health and safety of

     Kessee and would inevitably result in unconstitutional deprivation of medical care of the

     type that Kessee suffered.

326. Defendant Humphrey failed to adequately train and/or supervise police officers, including

     Defendants Canaan and Brown in how to identify, respond to, and detain individuals

     exhibiting obvious and apparent symptoms of severe physical illness and/or mental health

     crisis, and/or dangerously severe degrees of intoxication.

327. Defendant Humphrey’s failure to train and/or supervise police officers, including

     Defendants Canaan and Brown, exhibited deliberate disregard for the known and obvious

     excessive risk such policy and/or posed to Kessee’s health and safety.

328. Defendant Humphrey’s failure to train and/or supervise police officers, including

     Defendants Canaan and Brown, in reckless disregard to inevitable constitutional

     violations that would likely result constitutes the official policy and/or custom of

     Defendant Norman.

                                               60
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 61 of 76




329. Defendant Humphrey’s failure to train and/or supervise subordinate police officers, and

    thereby the official policies and/or custom of Defendant Norman, was the direct and

    proximate cause of Kessee’s deprivation of medical care that resulted in his death.

330. Defendant Humphrey’s failure to train and/or supervise subordinate police officers, and

    thereby the official policies and/or custom of Defendant Norman, was the direct and

    proximate cause of Kessee’s avoidable and unnecessary physical pain, severe emotional

    distress, mental anguish, loss of his life, and all other damages alleged herein.

331. Defendant Humphrey’s failure to train and/or supervise subordinate police officers, and

    thereby the official policies and/or custom of Defendant Norman, was the direct and

    proximate cause of damages suffered by Kessee’s heirs, including, but not limited to,

    pecuniary loss (including lost wages), grief, loss of companionship, pain and suffering.

    COUNT X – DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND
      CUSTOMS, AND DELIBERATELY INDIFFERENT TRAINING AND
              SUPERVISION IN VIOLATION OF 42 U.S.C. § 1983

        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

332. During all times relevant hereto, there were no guidelines, or wholly inadequate

    guidelines, in place as to the standard of care specific to detainees/arrestees’ physical and

    mental health. It is common knowledge that drug overdose, physical illness, and/or mental

    illness is prevalent in citizens who encounter jailers and it is vital that jails have policies

    in place establishing a constitutionally permissible standard of care for jailers and staff to

    follow in order to address this crisis.

                                                61
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 62 of 76




333. The Cleveland County Board of County Commissioners delegates final authority to

     establish policy regarding detainee health and safety to Defendant Gibson.

334. Defendant Gibson as decisionmaker with final authority to establish policy regarding

     arrestee/detainee’s health and safety, deprived Kessee of rights and freedoms secured by

     the Fourteenth and Eighth Amendments of the U.S. Constitution—specifically freedom

     from deprivation of medical care constituting cruel and unusual punishment.

335. The policies, practices and customs, promulgated, created, implemented and/or utilized

     by Defendant Gibson represent the official policies and/or customs of BOCC and/or

     Sheriff’s Office with regards to detainee/arrestee health and safety.

336. Such policies, practices, and/or customs include, but are not limited to:

        a. The failure to promulgate, implement, or enforce adequate policies responsive to

            the serious medical needs of arrestees/detainees like Kessee;

        b. Inadequate medical triage screening that fails to identify arrestees/detainees with

            serious medical or mental health needs;

        c. Severe limitation or failure to utilize off-site medical, mental health, and diagnostic

            service providers, even in emergent situations;

        d. Untimely medical and mental health examinations and treatment;

        e. Untimely response to emergent medical or mental health crises;

        f. Detention of severely intoxicated, physically ill, or mentally unstable

            arrestees/detainees without medical attention.




                                               62
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 63 of 76




337. The aforementioned policies, practices and/or customs promulgated, created and/or

     utilized by Defendant Gibson, and thereby the official policies, practices, and/or customs

     of BOCC and/or Sheriff’s Office, were the direct and proximate cause of Kessee’s

     deprivation of medical care which resulted in his death.

338. The aforementioned policies, practices and/or customs promulgated, created and/or

     utilized by Defendant Gibson, and thereby the official policies, practices and/or customs

     of BOCC and/or Sheriff’s Office, were the direct and proximate cause of Kessee’s

     avoidable and unnecessary physical pain, severe emotional distress, mental anguish, loss

     of his life, and all other damages alleged herein.

339. The aforementioned policies, practices and/or customs promulgated, created and/or

     utilized by Defendant Gibson, and thereby the official policies, practices and/or customs

     of BOCC and/or Sheriff’s Office, were the direct and proximate cause of damages

     suffered by Kessee’s heirs, including, but not limited to, pecuniary loss (including lost

     wages), grief, loss of companionship, pain and suffering.

340. Defendant Gibson also failed to adequately train and/or supervise subordinates, including

     Defendants Andrews, Knapp, Barr, Shifflett, Scott and/or Rickert, in relation to tasks they

     must perform pursuant to those policies, practices and/or customs outlined above.

341. As noted previously, BOCC and/or Sheriff’s Office delegated policy-making authority to

     Defendant Gibson and therefore the training and supervision policies and/or customs

     adopted by Defendant Gibson are the official policies and/or customs of BOCC and/or

     Sheriff’s Office.

                                                63
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 64 of 76




342. Defendant Gibson knew or should have known that jailers, including Defendants

     Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, frequently encounters, arrests

     and/or detains individuals experiencing severe intoxication, physical illness and/or mental

     health crises requiring emergency medical assistance.

343. Defendant Gibson knew or should have known that jailers, including Defendants

     Andrews, Knapp, Barr, Shifflett, Scott and/or Rickert, frequently encounters, arrests,

     and/or detains individuals at heightened risk of injury or death.

344. Defendant Gibson knew or should have known that jailers, under his exercise of control

     including Defendants Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, require

     training and supervision in order to adequately identify, respond to, and detain individuals

     exhibiting obvious and apparent symptoms of severe physical and/or mental health crisis,

     and/or dangerously severe degrees of intoxication.

345. Defendant Gibson knew or should have known that his failure to adequately train and/or

     supervise jailers under his exercise of control, including Defendants Andrews, Knapp,

     Barr, Shifflett, Scott, and/or Rickert, posed a substantial and excessive risk to the health

     and safety of Kessee and would inevitably result in unconstitutional deprivation of

     medical care of the type that Kessee suffered.

346. Defendant Gibson failed to adequately train and/or supervise jailers, including Defendants

     Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, in how to identify, respond to, and

     detain individuals exhibiting obvious and apparent symptoms of severe physical illness

     and/or mental health crisis, and/or dangerously severe degrees of intoxication.

                                               64
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 65 of 76




347. Defendant Gibson’s failure to train and/or supervise jailers, including Defendants

     Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, exhibited deliberate disregard for

     the known and obvious excessive risk such policy and/or posed to Kessee’s health and

     safety.

348. Defendant Gibson’s failure to train and/or supervise jailers, including Defendants

     Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, in reckless disregard to inevitable

     constitutional violations that would likely result constitutes the official policy and/or

     custom of BOCC and/or Sheriff’s Office.

349. Defendant Gibson’s failure to train and/or supervise subordinate jailers, and thereby the

     official policies and/or custom of BOCC and/or Sheriff’s Office, was the direct and

     proximate cause of Kessee’s deprivation of medical care which resulted in his death.

350. Defendant Gibson’s failure to train and/or supervise subordinate jailers, and thereby the

     official policies and/or custom of BOCC and/or Sheriff’s Office, was the direct and

     proximate cause of Kessee’s avoidable and unnecessary physical pain, severe emotional

     distress, mental anguish, loss of his life, and all other damages alleged herein.

351. Defendant Gibson’s failure to train and/or supervise subordinate jailers, and thereby the

     official policies and/or custom of BOCC and/or Sheriff’s Office, was the direct and

     proximate cause of damages suffered by Kessee’s heirs, including, but not limited to,

     pecuniary loss (including lost wages), grief, loss of companionship, pain and suffering.

   COUNT XI – DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND
      CUSTOMS, AND DELIBERATELY INDIFFERENT TRAINING AND
             SUPERVISION IN VIOLATION OF 42 U.S.C. § 1983

                                                65
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 66 of 76




        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

352. During all times relevant hereto, there were no guidelines, or wholly inadequate

     guidelines, in place as to the standard of care specific to detainees/arrestees’ physical and

     mental health. It is common knowledge that drug overdose, physical illness and/or mental

     illness is prevalent in citizens who encounter jail medical personnel and it is vital that jail

     medical providers have policies in place establishing a constitutionally permissible

     standard of care for jail medical personnel to follow in order to address this crisis.

353. BOCC and/or Defendant Gibson delegates final authority to establish municipal policy

     regarding detainee health and safety to Defendant Turn Key.

354. Defendant Turn Key, acting on behalf of BOCC and/or Defendant Gibson, as

     decisionmaker with final authority to establish municipal policy regarding

     arrestee/detainee’s health and safety, deprived Kessee of rights and freedoms secured by

     the Fourteenth and Eighth Amendments of the U.S. Constitution—specifically freedom

     from deprivation of medical care constituting cruel and unusual punishment.

355. The policies, practices and customs, promulgated, created, implemented and/or utilized

     by Defendant Turn Key represent the official policies and/or customs of BOCC and/or

     Defendant Gibson with regards to detainee/arrestee health and safety.

356. Such policies, practices, and/or customs include, but are not limited to:

        a. The failure to promulgate, implement, or enforce adequate policies responsive to

            the serious medical needs of arrestees/detainees like Kessee;

                                                 66
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 67 of 76




       b. Inadequate medical triage screening that fails to identify arrestees/detainees with

              serious medical or mental health needs;

       c. Severe limitation or failure to utilize off-site medical, mental health, and diagnostic

              service providers, even in emergent situations;

       d. Untimely medical and mental health examinations and treatment;

       e. Untimely response to emergent medical or mental health crises;

       f. Detention of severely intoxicated, physically ill or mentally unstable

              arrestees/detainees without medical attention.

357. The aforementioned policies, practices and/or customs promulgated, created and/or

    utilized by Defendant Turn Key, and thereby the official policies, practices and/or customs

    of BOCC and/or Defendant Gibson, were promulgated, created, and/or utilized with

    conscious disregard of a substantial risk of serious harm and were the direct and proximate

    cause of Kessee’s deprivation of medical care which resulted in his death.

358. The aforementioned policies, practices and/or customs promulgated, created and/or

    utilized by Defendant Turn Key, and thereby the official policies, practices and/or customs

    of BOCC and/or Defendant Gibson, were promulgated, created, and/or utilized with

    conscious disregard of a substantial risk of serious harm and constitutional violations and

    were the direct and proximate cause of Kessee’s avoidable and unnecessary physical pain,

    severe emotional distress, mental anguish, loss of his life, and all other damages alleged

    herein.




                                                67
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 68 of 76




359. The aforementioned policies, practices and/or customs promulgated, created and/or

    utilized by Defendant Turn Key, and thereby the official policies, practices and/or customs

    of BOCC and/or Defendant Gibson were promulgated, created, and/or utilized with

    conscious disregard of a substantial risk of serious harm and constitutional violations and

    were the direct and proximate cause of damages suffered by Kessee’s heirs, including, but

    not limited to, pecuniary loss (including lost wages), grief, loss of companionship, pain

    and suffering.

360. Defendant Turn Key also failed to adequately train and/or supervise subordinates,

    including Defendants Andrews, Knapp, Barr, Shifflett, Scott and/or Rickert, in relation to

    tasks they must perform pursuant to those policies, practices and/or customs outlined

    above.

361. As noted previously, BOCC, Defendant Gibson and/or Sheriff’s Office delegated policy-

    making authority to Defendant Turn Key and therefore the training and supervision

    policies and/or customs adopted by Defendant Turn Key are the official policies and/or

    customs of BOCC and/or Gibson.

362. Defendant Turn Key knew or should have known that jailers and medical personnel,

    including Defendants Andrews, Knapp, Barr, Shifflett, Scott and/or Rickert frequently

    encounter, arrest, and/or detain individuals experiencing severe intoxication, physical

    illness and/or mental health crises requiring emergency medical assistance.




                                              68
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 69 of 76




363. Defendant Turn Key knew or should have known that jailers and medical personnel,

     including Defendants Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, frequently

     encounter, arrest, and/or detain individuals at heightened risk of injury or death.

364. Defendant Turn Key knew or should have known that jailers and medical personnel, under

     its exercise of control including Defendants Andrews, Knapp, Barr, Shifflett, Scott, and/or

     Rickert, require training and supervision in order to adequately identify, respond to, and

     detain individuals exhibiting obvious and apparent symptoms of severe physical and/or

     mental health crisis, and/or dangerously severe degrees of intoxication.

365. Defendant Turn Key knew or should have known that his failure to adequately train and/or

     supervise jailers and medical personnel under its exercise of control, including Defendants

     Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, posed a substantial and excessive

     risk to the health and safety of Kessee and would inevitably result in unconstitutional

     deprivation of medical care of the type that Kessee suffered.

366. Defendant Turn Key failed to adequately train and/or supervise jailers and medical

     personnel, including Defendants Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert,

     in how to identify, respond to, and detain individuals exhibiting obvious and apparent

     symptoms of severe physical illness and/or mental health crisis, and/or dangerously severe

     degrees of intoxication.

367. Defendant Turn Key’s failure to train and/or supervise jailers and medical personnel,

     including Defendants Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, exhibited




                                                69
        Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 70 of 76




    deliberate disregard for the known and obvious excessive risk such policy and/or posed to

    Kessee’s health and safety.

368. Defendant Turn Key’s failure to train and/or supervise jailers and medical personnel,

    including Defendants Andrews, Knapp, Barr, Shifflett, Scott, and/or Rickert, in reckless

    and conscious disregard to inevitable constitutional violations that would likely result

    constitutes the official policy and/or custom of BOCC and/or Defendant Gibson.

369. Defendant Turn Key’s failure to train and/or supervise subordinate jailers and medical

    personnel, and thereby the official policies and/or custom of BOCC and/or Defendant

    Gibson, was the direct and proximate cause of Kessee’s deprivation of medical care which

    resulted in his death.

370. Defendant Turn Key’s failure to train and/or supervise subordinate jailers and medical

    personnel, and thereby the official policies and/or custom of BOCC and/or Defendant

    Gibson, was the direct and proximate cause of Kessee’s avoidable and unnecessary

    physical pain, severe emotional distress, mental anguish, loss of his life, and all other

    damages alleged herein.

371. Defendant Turn Key’s failure to train and/or supervise subordinate jailers and medical

    personnel, and thereby the official policies and/or custom of BOCC and/or Defendant

    Gibson, was the direct and proximate cause of damages suffered by Kessee’s heirs,

    including, but not limited to, pecuniary loss (including lost wages), grief, loss of

    companionship, pain and suffering.

                                 COUNT XII
                 FALSE ARREST IN VIOLATION OF 42 U.S.C. § 1983
                                             70
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 71 of 76




        Plaintiff incorporates all previous allegations and statements and further alleges as

 follows:

372. Defendants Canaan and Brown violated Plaintiff’s Fourth Amendment Rights cognizable

     under 42 U.S.C. § 1983, which guarantee security from unreasonable searches and

     seizures.

373. Defendants Canaan and Brown’s conduct carried out under the color of state law deprived

     Kessee his rights, privileges, and immunities secured by the Constitution and laws.

374. Defendants Canaan and Brown wrongfully arrested and detained Kessee without probable

     cause for the arresting charge of trespassing.

375. No information or even mere suspicion existed that would lead a reasonably prudent

     person or officer to believe that Kessee committed or was committing the offense of

     trespassing; thus, no probable cause existed.

376. Kessee’s numerous signs of serious physical illness, mental illness, and/or drug overdose,

     including seizures, convulsions, inability to speak coherently, considerable and

     objectively apparent pain, inability to walk, inability to perform basic tasks, inability to

     comprehend instructions and requests, unexplained perspiration, elevated body

     temperature, tremors, lack of physical coordination, racing thoughts, elevated blood

     pressure,   headaches,    elevated   heart        rate,   confusion,   disorientation,   delayed

     responsiveness, and visible signs of anxiety, along with numerous other readily observable

     signs of distress, would prevent any reasonably prudent person or trained officer from

     believing that Kessee willfully remained upon the premises without permission.

                                                  71
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 72 of 76




377. The above-described conduct of Defendants Canaan and Brown was a direct and

     proximate cause of the deprivation of Kessee’s clearly established Fourth Amendment

     rights, as well as the resulting injuries, and damages described below.

378. Defendants Canaan and Brown, under color of law, wrongfully arrested Kessee, and thus

     violated Kessee’s constitutional rights and is therefore, “liable...in an action at law, suit in

     equity, or other proper proceeding for redress...,” as per 42. U.S.C. § 1983.

                         CAUSATION OF INJURIES AND DAMAGES

         Plaintiff incorporates all previous allegations and statements and further alleges as

  follows:

379. The injuries and damages sustained by Kessee, were produced in a natural and continuous

     sequence from Defendants’ violation of one or more of the above described independent

     constitutional duties.

380. The injuries and damages sustained by Kessee were a probable consequence from

     Defendants’ violation of one or more of the above described independent duties.

381. Defendants should have foreseen and anticipated that a violation of one or more of the

     above-described independent duties would constitute an appreciable risk of harm to

     others, including Kessee.

382. If Defendants had not violated one or more of the above-described independent duties, then

     Kessee’s injuries, death, and other damages would not have occurred.

              COMPENSATORY DAMAGES SUSTAINED BY PLAINTIFF




                                                 72
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 73 of 76




         Plaintiff incorporates all previous allegations and statements and further alleges as

  follows:

383. The injuries and damages sustained by Kessee as a result of Defendants’ violations include

     but are not limited to the following:

             a. Kessee’s physical pain and suffering, past and future;

             b. Kessee’s mental pain and suffering, past and future;

             c. Kessee’s age;

             d. Kessee’s physical condition immediately before and after the accident;

             e. The nature and extent of Kessee’s injuries;

             f. Whether the injuries are permanent;

             g. The physical impairment;

             h. The disfigurement;

             i. Loss of [earnings/time];

             j. Impairment of earning capacity;

             k. The reasonable expenses of the necessary medical care, treatment, and services,

                past and future.

384. The Plaintiff’s injuries and damages include all wrongful death damages pursuant to

     12 O.S. § 1053, including but not limited to: (1) medical and burial expenses, (2) loss of

     consortium and grief, (3) mental pain and anguish of the decedent, (4) pecuniary loss to

     survivors, and (5) grief and loss of companionship to children and parents of the decedent.

                                   AMOUNT OF DAMAGES

                                                73
         Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 74 of 76




385. The Plaintiff’s injuries and damages are in excess of the amount required for diversity

     jurisdiction under 28 U.S.C. 1332 (currently $75,000.00), plus attorney fees, interest, costs

     and all such other and further relief for which should be awarded as judgment against

     Defendants in an amount to fully and fairly compensate Plaintiff for each and every

     element of damages that has been suffered.

                                     PUNITIVE DAMAGES

         Plaintiff incorporates all previous allegations and statements and further alleges as

  follows:

  386. Plaintiff is entitled to punitive damages on claims brought against individual Defendants

     pursuant to 42 U.S.C. § 1983 as Defendants’ conduct, acts, and omissions alleged herein

     constitute reckless or callous indifference to Kessee’s federally protected rights.

  387. Plaintiff is entitled to punitive damages on claims brought against individual Defendants

     on state law claims where said individual Defendants were acting outside the scope of

     their employment, as Defendants’ conduct, acts, and omissions alleged herein constitute

     reckless or callous indifference to Kessee’s protected rights.

  388. Plaintiff is entitled to punitive damages on all other claims pursuant to 12 O.S. § 1053.

                                   DEMAND FOR JURY TRIAL

  389. The Plaintiff demands a jury trial for all issues of fact presented by this action.

                          RESERVATION OF ADDITIONAL CLAIMS

  390. The Plaintiff reserves the right to plead further upon completion of discovery to state

     additional claims and to name additional parties to this action.

                                                 74
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 75 of 76




       WHEREFORE, Plaintiff, Patricia Thompson, as Personal Representative of the Estate

of Marconia Lynn Kessee, prays for judgment against Defendants in a sum excess of the

amount required for diversity jurisdiction under 28 U.S.C. § 1332 (currently $75,000.00) plus

interest, attorneys fee, costs, and all such other relief as to which Plaintiff may be entitled.




                                                 s/Jason Hicks
                                                 Chris Hammons, OBA #20233
                                                 Jason M. Hicks, OBA #22176
                                                 Jonathan Ortwein, OBA #32092
                                                 LAIRD HAMMONS LAIRD, PLLC
                                                 1332 S.W. 89th Street
                                                 Oklahoma City, OK 73159
                                                 Telephone: 405.703.4567
                                                 Facsimile: 405.703.4067
                                                 E-mail:    chris@lhllaw.com
                                                              jason@lhllaw.com
                                                          colby@lhllaw.com
                                                 ATTORNEYS FOR PLAINTIFF

                                                ATTORNEY LIEN CLAIMED




                                                75
       Case 5:19-cv-00113-SLP Document 106 Filed 05/18/20 Page 76 of 76




                          CERTIFICATE OF SERVICE
      I hereby certify that on May 18, 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the ECF registrants listed in this case.



                                             s/Jason Hicks
                                             ATTORNEY FOR PLAINTIFF




                                           76
